Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 49 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durstock (US 20170373284).
Regarding claim 49, Durstock discloses a stretchable electronics device, comprising: 
a stretchable substrate (substrate 74, Fig. 4 and 7.  Substrate used stretchable application, paragraph 8 and 219) including an elastic and electrically insulative material structured to conform to an outer surface of an object (stretchable substrate is inherently cable of conforming to an outer surface of an object); and 

wherein the electrode is formed from an elastic composite material (composite electrode; see abstract) comprising an electrical conductor (conductive additive 83 or 120, active material 81 or 118), and a multi-block copolymer (polymer binder 85 or 122) configured to form a hyperelastic binder (stretchable applications) that creates contacts between particles of the electrical conductor within a network (network in the material slurry 78 or 110) formed by the multi-block copolymer, 
wherein: the %wt of the elastic composite material is at least 60% and the %wt of the block copolymer is at most 40%, or the %wt of the elastic composite material is at least 80% and the %wt of the block copolymer is at most 20% (binder 122 is about 10% wt to 50% wt, paragraph 124).

Allowable Subject Matter
Claims 31 – 36, 38, 39, 41 – 48 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 31, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 31, a combination of limitations that a conductive layer attached to the stretchable substrate and configured under the first electrode, the second electrode, or both the first and second electrodes, wherein the conductor layer is formed from a third elastic composite 
Regarding claim 48, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 48, a combination of limitations that the multi-block copolymer of the elastic composite material includes polystyrene-polyisoprene-polystyrene (SIS). None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289.  The examiner can normally be reached on M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BINH B TRAN/Primary Examiner, Art Unit 2848